USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1205                                 ANA MARIA CAMACHO,                                Plaintiff, Appellant,                                         v.                        FONDO DEL SEGURO DEL ESTADO, ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                ____________________                                       Before                              Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            Miguel E. Miranda on brief for appellant.            Zaida Prieto-Rivera  on brief for  appellee Fondo Del  Seguro Del       Estado.                                ____________________                                    July 7, 1997                                ____________________                 Per                     Curiam.                                                         As                                appellant did not file a motion under Fed.            R. Civ. P. 50 before the  district court, and as she has  not            provided us with transcripts of the jury trial, we are unable            to review her contention that the evidence was such that  the            jury's                   verdict should be set aside.  See Hammond v. T.J. Litle            & Co., 82 F.3d 1166,  1171 (1st Cir. 1996); Muniz Ramirez  v.            Puerto                   Rico                       Fire                            Services, 757 F.2d 1357, 1358 (1st Cir. 1985).            Moreover, our review of the documents included in appellant's            appendix suggests that the jury may have resolved conflicting            evidence about defendants' conduct  or other elements of  the            claim;  in  no  event   would  we  second-guess  the   jury's            determination                         of the weight and credibility due that evidence.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-